DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         SALVATORE IEMOLO,
                              Appellant,

                                     v.

 FEDEX GROUND PACKAGE SYSTEM, INC., FEDEX FREIGHT, INC.,
                 and JOSEPH POBJECKI,
                        Appellee.

                               No. 4D20-1994

                          [November 24, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502019CA012734.

   Donna Greenspan Solomon of Solomon Appeals, Mediation &
Arbitration, Fort Lauderdale, and Anthony Chiarello of A. Chiarello Legal,
P.A., Fort Lauderdale, for appellant.

   Pamela Beckham and Robert J. Beckham, Jr., of Beckham & Beckham,
P.A., North Miami Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH, and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.